MEMORANDUM **
Jagjit Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We lack jurisdiction to review the BIA’s determination that Singh is statutorily ineligible for asylum based on the one-year time bar. See Ramadan v. Gonzales, 427 F.3d 1218, 1221-22 (9th Cir.2005).
We have jurisdiction under 8 U.S.C. § 1252 over Singh’s withholding of removal claim and CAT claim. Reviewing for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), we deny the petition. The IJ identified inconsistencies in the record that go to the heart of Singh’s claim of persecution, and the denial of withholding based on the adverse credibility determination must therefore be upheld. See id.
*207Because Singh’s CAT claim is based on the same testimony that was found not credible, and he points to no other evidence that the IJ should have considered in making the CAT determination, his CAT claim also fails. See Farah v. Ashcroft, 848 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part, and DENIED in part

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.